Case 5:20-cv-00394-JVS-GJS Document 11 Filed 10/14/20 Page 1 of 2 Page ID #:1330


  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11     SAUL RICKS,                             Case No. 5:20-cv-00394-JVS (GJS)
 12                    Petitioner
                                                 ORDER ACCEPTING FINDINGS
 13            v.                                AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
 14     JOSIE GASTELO, Warden,                   JUDGE
 15                    Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18   documents filed and lodged in this action, and the Report and Recommendation of
 19   United States Magistrate Judge [Dkt. 10, “Report”]. The deadline for filing
 20   Objections to the Report has passed, and no Objection have been received. Having
 21   completed its review, the Court accepts the findings and recommendations set forth
 22   in the Report.
 23
 24
 25
 26
 27
 28
Case 5:20-cv-00394-JVS-GJS Document 11 Filed 10/14/20 Page 2 of 2 Page ID #:1331


  1         Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
  2   shall be entered dismissing this action with prejudice.
  3
  4
  5   DATE: October 14, 2020
  6                                          __________________________________
                                             JAMES V. SELNA
  7                                          UNITED STATES DISTRICT JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
